Matter of Bhoorasingh v Kortright (2016 NY Slip Op 01839)





Matter of Bhoorasingh v Kortright


2016 NY Slip Op 01839


Decided on March 16, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 16, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
CHERYL E. CHAMBERS
THOMAS A. DICKERSON
BETSY BARROS, JJ.


2014-00790
 (Docket Nos. V-31908-09/11A, V-31908-09/11B)

[*1]In the Matter of Karen Bhoorasingh, appellant, 
vIsrael Kortright, respondent. (Proceeding No. 1)
In the Matter of Israel Kortright, respondent,
vvKaren Bhoorasingh, appellant. (Proceeding No. 2)


Lewis S. Calderon, Jamaica, NY, for appellant.
Janis A. Parazzelli, Floral Park, NY, for respondent.
Karen P. Simmons, Brooklyn, NY (Anna Kou and Janet Neustaetter of counsel), attorney for the child.

DECISION & ORDER
Appeal from an order of the Family Court, Kings County (Michael L. Katz, J.), dated January 15, 2014. The order, after a hearing, insofar as appealed from, denied the mother's petition to modify a prior order of custody and visitation of that court (Lisa Ottley, J.), dated December 14, 2010, so as to suspend the father's visitation rights.
ORDERED that the appeal is dismissed as academic, without costs or disbursements.
The order appealed from was, in effect, superseded by a subsequent order of the Family Court, Kings County, dated January 16, 2015, which is the subject of a companion appeal decided herewith (see Matter of Kortright v Bhoorasingh, _____ AD3d _____ [decided herewith]). In light of our determination of that appeal, the instant appeal has been rendered academic.
DILLON, J.P., CHAMBERS, DICKERSON and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court